                                                          U.S. DISTRICT COURT
                                                      NORTHERN DISTRICT OF TEXAS
                                                              FILED
                IN THE UNITED STATES DISTRICT COUR1
                     NORTHERN DISTRICT OF TEXA             MAY 1 6 2019
                         FORT WORTH DIVISION

                                                      CLERK, U.S. DISTRICT COURT
KENNETH LAWRY, ET AL.,                §                  By·----,=:::---
                                                          -   Deputy
                                      §
           Plaintiffs,                §
                                      §
vs.                                   §      NO. 4:19-CV-111-A
                                      §
THE BANK OF NEW YORK MELLON           §
TRUST COMPANY, N.A. FORMERLY          §
KNOWN AS THE BANK OF NEW YORK         §
TRUST COMPANY, N.A. AS SUCCESSOR      §
IN INTEREST TO JPMORGAN CHASE         §
BANK, N.A., F/K/A JPMORGAN            §
CHASE BANK, AS TRUSTEE FOR MASTR      §
ADJUSTABLE RATE MORTGAGES             §
TRUST 2005-2 MORTGAGE PASS            §
THROUGH CERTIFICATES, SERIES          §
2 0 0 5-2, ET AL. ,                   §
                                      §
           Defendants.                §


                   MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendants, The Bank

of New York Mellon Trust Company, N.A., formerly known as the

Bank of New York Trust Company, N.A., as successor in interest to

JPMorgan Chase Bank, N.A., f/k/a JPMorgan Chase Bank, as trustee

for MASTR Adjustable Rate Mortgages Trust 2005-2 Mortgage Pass-

Through Certificates, Series 2005-2       ("BONY"), and PNC Bank, N.A.

("PNC"), to dismiss or, in the alternative, for judgment on the

pleadings. Plaintiffs, Kenneth Lawry ("Kenneth") and Clarlee

Lawry ("Clarlee"), have failed to respond to the motion, which is
ripe for ruling.' The court, having considered the motion, the

record, and applicable authorities, finds that the motion should

be granted.

                                                    I.

                                       Plaintiffs' Claims

        On April 2, 2018, plaintiffs filed their original petition

in the District Court of Tarrant County, Texas,                                 96th Judicial

District. Doc.' 1. On January 7, 2019, they filed a first amended

petition in the state court to enjoin and restrain a foreclosure.

Id.     On February 6, 2019, defendants filed their notice of

removal, bringing the action before this court. Id.

        By order signed March 8, 2019, the court ordered the parties

to file amended pleadings in keeping with the Federal Rules of

Civil Procedure, local rules of this court, and judge-specific

requirements of the undersigned. Doc. 7. Plaintiffs' original

attempt to comply with the order was stricken and unfiled. Doc.

11. On April 3, 2019, plaintiffs filed their amended complaint.

Doc. 12.




         'The court notes that plaintiffs filed a motion for leave to amend, which was stricken and unfiled
for failure to comply with the undersigned'sjudge-specifie requirements and the requirements of the
Local Civil Rules of this court, but such motion did not include any response to the motion to dismiss or
for judgment on the pleadings.
        2
         The "Doe.     "reference is to the number of the item on the docket in this action.

                                                     2
     Plaintiffs say that their amended complaint is "a suit to

enjoin and to restrain a foreclosure sale posted under an

unlawful declaration of default and acceleration of maturity of a

promissory note.• Doc. 12, ,   9. Plaintiffs allege:

     On October 28, 2004, plaintiffs obtained a Texas home equity

loan, executing a note and deed of trust. Doc. 12, , , 11-12. The

lender assigned its rights in the note and deed of trust to BONY.

Id. , 13. PNC is the servicer. Id. , 14. Under the heading

"Declaratory Relief: Defendants Seeking More Than Is Owed,"

plaintiffs allege that defendants have demanded that plaintiffs

pay taxes and insurance that they have already paid. Id. ,, 16-

20. Under the heading "Declaratory Relief: No Notice Given to

Clarlee Lawry,• they allege that Clarlee was not given notice of

intent to accelerate the loan. Id. ,, 21-23. And, under the

heading "Violations of Fair Debt Collection Acts,• plaintiffs say

that they bring this action for injunctive relief, actual

damages, and attorney's fees for each violation of Tex. Finance

Code § 392.101, § 392.202, or§ 392.301(a) (3),    (hereinafter

"TDCA"), and for violation of Subchapter E, Chapter 17, Business

& Commerce Code   (hereinafter "DTPA"). Id. , , 24-25.




                                  3
                                  II.

                       Grounds of the Motion

     Defendants urge three grounds in support of their motion.

The first and second grounds argue that plaintiffs have failed to

allege an underlying claim to support either request for

declaratory relief. And, the third ground argues that Clarlee is

not an obligor on the loan and is not entitled to notice as a

matter of law.

                                 III.

                   Applicable Pleading Standards

     Rule S(a) (2} of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. S(a) (2},   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)    (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as


                                  4
true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)     ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations. •) .

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .         [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense."    Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ., 343 F.3d

533, 536   (5th Cir. 2003). The court may also refer to matters of


                                   5
public record. Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986);

Davis v. Bayless, 70 F.3d 367, 372 n.3         (5th Cir. 1995); Cinel v.

Connick, 15 F.3d 1338, 1343 n.6     (5th Cir. 1994). This includes

taking notice of pending judicial proceedings. Patterson v. Mobil

Oil Corp., 335 F.3d 476, 481 n.1 (5th Cir. 2003). And, it

includes taking notice of governmental websites. Kitty Hawk

Aircargo,    Inc. v. Chao, 418 F.3d 453, 457      (5th Cir. 2005);

Coleman v. Dretke, 409 F.3d 665,       667   (5th Cir. 2005).

     Rule 12(c) of the Federal Rules of Civil Procedure permits a

party to move for judgment on the pleadings after the pleadings

are closed but early enough not to delay trial. A motion for

judgment on the pleadings "is designed to dispose of cases where

the material facts are not in dispute and a judgment on the

merits can be rendered by looking to the substance of the

pleadings and any judicially noticed facts." Hebert Abstract Co.

v. Touchstone Props., Ltd., 914 F.2d 74, 76         (5th Cir. 1990). such

a motion is reviewed under the same standard as a motion to

dismiss pursuant to Fed. R. Civ. P. 12 (b) ( 6)     for failure to state

a claim upon which relief may be granted, that is, whether the

complaint provides enough facts to state a claim to relief that

is plausible on its face. Jebaco,      Inc. v. Harrah's Operating Co.,

587 F.3d 314, 318    (5th Cir. 2009); Doe v. MySpace, Inc., 528 F. 3d

413, 418    (5th Cir. 2008).


                                   6
                                 IV.

                              Analysis

     Plaintiffs allege very few facts in their complaint, Doc.

12, but do rely on a number of exhibits attached thereto. Doc.

13. The exhibits reflect that Kenneth signed the home equity loan

dated October 28,   2004. Doc. 13, Ex. 1. Both plaintiffs signed

the deed of trust granting a lien to secure the loan. Id., Ex. 2.

On October 24, 2017, BONY filed an application for expedited

order under Rule 736 on a home equity loan, representing among

other things that 49 regular monthly payments had not been made

on the loan. Id., Ex. 4. On March 8, 2018, the District Court of

Tarrant County, 48th Judicial District, issued a home equity

foreclosure order allowing foreclosure to proceed, adopting the

material facts alleged in the application. Id., Ex. 5.

     Texas and federal law require a justiciable case or

controversy in order to grant declaratory relief. Val-Com

Acquisitions Tr. v. CitiMortgage, Inc., 421 F. App'x 398, 400

(5th Cir. 2011). Without an underlying cause of action, there is

no basis upon which to grant declaratory relief. Id, at 401.

Thus, where all the substantive underlying claims are subject to

dismissal, a claim for declaratory relief cannot survive.

Santiago v. Bank of N.Y. Mellon, No. 4:18-CV-00533-ALM-CAN, 2018

WL 7138389, at *12 (E.D. Tex. Dec. 27, 2018); Endsley v. Green


                                 7
Tree Servicing, LLC, No. 5:15-CV-151-RWS-CMC, 2017 WL 1856281, at

*11 (E.D. Tex. Feb. 8, 2017), report and recommendation adopted,

2017 WL 1862191 (E.D. Tex. May 8, 2017) (entitlement to

declaratory relief is dependent upon plaintiff first pleading a

viable underlying cause of action) .

     Here, plaintiffs have not alleged sufficient facts to state

any plausible claims. Rather, the record plaintiffs created

belies any claims. The note, Doc. 13, Ex. 1, reflects that it is

not signed by Clarlee. She is not an obligor and, therefore, not

entitled to notice of default or notice of intent to accelerate.

Smith v. JPMorgan Chase Bank, N.A., 4:15-CV-00682-ALM, 2016 WL

11472828, at *7 (E.D. Tex. Aug. 11, 2016), report and

recommendation adopted, 2016 WL 4973899 (E.D. Tex. Sept. 19,

2016), aff'd, 699 F. App'x 393   (5th Cir. 2017). And, plaintiffs

have not pleaded any facts to show that either defendant is a

"third-party debt collector" or •credit bureau" so as to be

liable for debt collection activities under the TDCA. See

Cervantes v. U.S. Bank, N.A., No. 3:12-CV-0661-D, 2012 WL

1605558, at *4 (N.D. Tex. May 8, 2012); DeFranceschi v. Wells

Fargo Bank, N.A., 837 F. Supp. 2d 616, 624   (N.D. Tex. 2011).

Rather, they have alleged that BONY is owner of the note and PNC

is servicer. Doc. 12. Further, plaintiffs have admitted that the

state court entered an order authorizing foreclosure because the


                                 8
note was in default. Id. None of the TDCA provisions plaintiffs

cite has any relevance to this action. And, because plaintiffs do

not have a claim under the TDCA, they have no DTPA claim. Leal v.

Bank of N.Y. Mellon, No. C-12-265, 2012 WL 5465978, at *13    (S.D.

Tex. Oct. 22, 2012). The court further notes that plaintiffs have

not pleaded any facts to establish economic damages incurred by

them as required to state a DTPA claim. Id.

     Finally, the court notes that even had plaintiffs properly

sought leave to amend, such leave would have been denied.

Plaintiffs have already had an opportunity to amend and were

specifically cautioned before doing so that they must comply with

all pleading requirements. Doc. 7. Had they not known earlier,

plaintiffs would have immediately learned upon filing of

defendants' motion that their amended complaint was deficient.

Yet they failed to pursue leave to amend until twenty-six days

later. Doc. 18. And, the proposed second amended complaint would

not have cured the deficiencies as it merely added conclusory

allegations and argument. Id. When a proposed amended pleading

would be futile,   leave to amend is not required. Fed. R. Civ. P.

15. See Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004).




                                  9
                               v.
                              Order

     The court ORDERS that defendants' motion to dismiss be, and

is hereby, granted, and that plaintiffs' claims be, and are

hereby, dismissed with prejudice.

     SIGNED May 16, 2019.
                                      I
                                      '




                               10
